DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/19/2020, 3/03/2020, and 11/29/2019 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okubo (20140099439).
Regarding claim 1, Okubo discloses (Fig 5A-5C, lens substrate 11) a method for producing a coating (21) on a surface of a coated (Fig 5C, 11) or uncoated spectacle lens, the method comprising: applying a masking on a partial region of a surface of the coated (11) or uncoated spectacle lens with a matrix printer ([0059], masking layer 21 is formed using an inkjet); applying a layer (Fig 5A, 19) on the masking and on a remaining region of the surface of the coated (11) or uncoated spectacle lens; and removing the masking and a portion of the layer applied on the masking from the partial region of the surface of the coated (11) or uncoated spectacle lens (Fig 5B, 21, [0060], “masking layer 21 [is an] UV cure in [which] can be removed by being dissolved in ethanol”), wherein a proportion of the partial region of the surface of the coated (11) or uncoated spectacle lens is 20% or less relative to an entire surface region of a finished (Fig 6A and 6B, a star (h) represents a surface area of 1/200 = 0.5% of the overall lens surface; [0078], “reverse pattern [..] high accuracy pattern-forming method such as inkjet method), edged spectacle lens (optical lens 1a) made from the coated (11) or uncoated spectacle lens, and wherein the layer is a part of an antireflection layer (15) having a multilayered construction ([0035], antireflection film 15 has a multi-layer structure, Fig 5C).	
Regarding claim 2, Okubo discloses wherein the matrix printer is an inkjet printer ([0058], the inkjet method is used to pattern-form the masking layer 21 on the surface of the base).
Regarding claim 3, Okubo discloses wherein the layer is a first layer (Fig 1B shows the first layer as lens 11), the method further comprising at least one of: applying a second layer (Fig 1B, 13) on the surface of the coated or uncoated spectacle lens before applying the masking (Fig 1B shows hard coat film 13 applied before layer 21 has been applied), or applying the second layer on the partial region of a surface of the coated or uncoated spectacle lens and on the layer on the remaining region of the surface of the coated or uncoated spectacle lens after removing the masking from the partial region.
Regarding claim 4, Okubo discloses wherein the removal of the masking comprises at least one of: wiping away the masking, or dipping the coated or uncoated spectacle lens into a solvent, wherein the solvent includes acetone ([0060], removing layer 21 with acetone).
	Regarding claim 5, Okubo discloses wherein the layer has a reflection maximum in a visible spectral range or in a non-visible spectral range ([0040], all things that need to be done is to adjust the refractive index and film thickness of the transparent pattern 19a).
	Regarding claim 6, Okubo discloses wherein the coated or uncoated spectacle lens is a lens blank, a spectacle lens semifinished product, or a finished spectacle lens ([0029], lens substrate).
	Regarding claim 7, Okubo discloses wherein the masking of the partial region comprises a radiation-curable inkjet ink ([0060], ultraviolet cure ink (UV cure ink)). 
	Regarding claim 8, Okubo discloses a spectacle lens (Fig 5A, optical lens 1a) produced by the method (Fig 5A) as claimed in claim 1.
	Regarding claim 9, Okubo discloses wherein a proportion of the partial region is 0.05% to 17% relative to the entire surface region of the finished, edged spectacle lens made from the coated (Fig 5C, [0075], antireflection film 15 is 1.624% in the portion where the transparent pattern 19a is formed and 0.545% in the portion where the transparent pattern 19a is not formed and within the claimed range) or uncoated spectacle lens.
	Regarding claim 10, Okubo discloses wherein the partial region (19a) has a shape of a pattern (Fig 5C).
	Regarding claim 11, Okubo discloses a spectacle lens (11) comprising: a layer (21) applied selectively on a partial region (21a) of a surface (Fig 4B, hard coat film 13) of the spectacle lens (11), wherein a boundary line between the partial region and an adjoining partial region in which the layer is not applied is defined by a printing with a matrix printer ([0059], masking layer 21 is formed using an inkjet; not particularly limited in type and method), wherein the layer applied selectively on the partial region of the spectacle lens defines a reflection image ([0040], all things that need to be done is to adjust the refractive index and film thickness of the transparent pattern 19a), wherein a proportion of the partial region of the spectacle lens provided with the reflection image is 20% or less relative to an entire surface of a finished (Fig 6A and 6B, a star (h) represents a surface area of 1/200 = 0.5% of the overall lens surface; [0078], “reverse pattern [..] high accuracy pattern-forming method such as inkjet method), edged spectacle lens (11) made from the coated (hard coat film 13) or uncoated spectacle lens, and wherein the layer is a part of an antireflection layer having a multilayered construction ([0035], antireflection film 15 has a multi-layer structure, Fig 5B).
	Regarding claim 12, Okubo discloses wherein the coated (11) or uncoated spectacle lens is a lens blank, a spectacle lens semifinished product, or a finished spectacle lens ([0029], lens substrate).
Regarding claim 13, Okubo discloses (Fig 5A-5C, lens substrate 11) a method for producing a coating (21) on a surface of a coated or uncoated spectacle lens, the method comprising: applying a masking on a partial region of a surface of the coated or uncoated spectacle lens with a matrix printer ([0059], masking layer 21 is formed using an inkjet); applying a layer (Fig 5A, 19) on the masking and on a remaining region of the surface of the coated or uncoated spectacle lens (11); and removing the masking and a portion of the layer applied on the masking from the partial region of the surface of the coated or uncoated spectacle lens (Fig 5B, 21, [0060], “masking layer 21 [is an] UV cure in [which] can be removed by being dissolved in ethanol”), wherein a proportion of the partial region of the surface of the coated or uncoated spectacle lens is 10% to 30% relative to an entire surface region of a finished (Fig 4A shows at least 10% of a finished edge with aperture pattern 21a that corresponds to the transparent pattern to be formed on the optical lens), edged spectacle lens (11) made from the coated or uncoated spectacle lens, wherein the partial region is a circumferential edge region arranged at a constant distance from a boundary of the surface (Fig 4A shows the partial region of contour shape F surrounding the border within masking layer 21 and having an equal distance within), and wherein the layer is a part of an antireflection layer (15) having a multilayered construction ([0035], antireflection film 15 has a multi-layer structure, Fig 5C).	
	Regarding claim 14, Okubo discloses  a spectacle lens (11) comprising: a layer (21) applied selectively on a partial region (21a) of a surface (Fig 4B, hard coat film 13) of the spectacle lens (11), wherein a boundary line between the partial region and an adjoining partial region in which the layer is not applied is defined by a printing with a matrix printer ([0059], masking layer 21 is formed using an inkjet; not particularly limited in type and method), wherein the layer applied selectively on the partial region of the spectacle lens defines a reflection image  ([0040], all things that need to be done is to adjust the refractive index and film thickness of the transparent pattern 19a), wherein a proportion of the partial region of the surface of the coated or uncoated spectacle lens is 10% to 30% relative to an entire surface region of a finished, edged spectacle lens made from the coated or uncoated spectacle lens (Fig 4A shows at least 10% of a finished edge with aperture pattern 21a that corresponds to the transparent pattern to be formed on the optical lens), wherein the partial region is a circumferential edge region arranged at a constant distance from a boundary of the surface  (Fig 4A shows the partial region of contour shape F surrounding the border within masking layer 21 and having an equal distance within), and wherein the layer is a part of a multilayered construction ([0035], antireflection film 15 has a multi-layer structure, Fig 5B).
	Regarding claim 15, Okubo discloses wherein the pattern is a logo (Fig 4A and 6A has been interpreted to a logo of five stars within aperture pattern 21a), a letter, a negative of the logo, or a negative of the letter.
	Regarding claim 16, Okubo discloses wherein the boundary line has a pixel structure ([0060], layer 21 was formed by using ink).
	Regarding claim 17, Okubo discloses wherein the boundary line has a pixel structure ([0060], layer 21 was formed by using ink).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kester (20160026000), Schauer (20130308217), Hsu (20090081378), and Tovi (5073009) are patterned coated substrates.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454. The examiner can normally be reached Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARRIEF I BROOME/Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872